Court of Appeals
of the State of Georgia

                                        ATLANTA,____________________
                                                   August 11, 2016

The Court of Appeals hereby passes the following order:

A16A2124. ALVIN JONES v. THE STATE.

      In 1997, Alvin Jones was convicted of armed robbery, kidnapping with bodily
injury, burglary, and robbery by snatching. Jones’s convictions were affirmed on
appeal. See Jones v. State, 237 Ga. App. 715 (515 SE2d 431) (1999). In April 2015,
Jones filed an extraordinary motion for new trial. The trial court denied the motion
on September 1, 2015. Jones then filed his notice of appeal on October 2, 2015.1 We,
however, lack jurisdiction.
      Under OCGA § 5-6-35 (a) (7), appeals from the denial of an extraordinary
motion for new trial must comply with the discretionary appeal procedure. Balkcom
v. State, 227 Ga. App. 327, 329 (489 SE2d 129) (1997). Jones’s failure to comply
with the necessary procedure deprives us of jurisdiction over his appeal.
      Moreover, even if Jones had a right of direct appeal here, this appeal is
untimely. A notice of appeal must be filed within 30 days of entry of the trial court
order sought to be appealed. OCGA § 5-6-38 (a). The proper and timely filing of a
notice of appeal is an absolute requirement to confer jurisdiction on this Court.
Rowland v. State, 264 Ga. 872, 872 (1) (452 SE2d 756) (1995). Jones’s notice of
appeal is untimely, as he filed it 31 days after entry of the trial court order he seeks
to appeal.



      1
         Jones initially filed his appeal in the Georgia Supreme Court, which
transferred the case to this Court after finding it did not have jurisdiction. See Case
No. S16A1617.
      For the above reasons, this appeal is hereby DISMISSED for lack of
jurisdiction.



                                 Court of Appeals of the State of Georgia
                                                                      08/11/2016
                                        Clerk’s Office, Atlanta,____________________
                                        I certify that the above is a true extract from
                                 the minutes of the Court of Appeals of Georgia.
                                        Witness my signature and the seal of said court
                                 hereto affixed the day and year last above written.


                                                                                 , Clerk.